DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170041272) in view of Block et al. (US 20160261675).
Regarding claim 1, Chang discloses an electronic device (fig.1, 101) comprising: a communication interface configured to connect to an external device (Paragraph: 0052 and fig.1, 101, 104, 150: Chang discusses an electronics device with an input/output interface to connect to the outside device via a network); an input interface configured to receive a user input (fig.1, 150: I/O interface); a memory configured to store at least one application (fig.1, 130: memory); a display configured to display an image (fig.1, 160: display); and a processor electrically connected to the communication interface, the input interface, the memory, and the display (fig.1, 130, 150, 160), wherein the processor is configured to: display a user interface (UI) of a first application for transmitting or receiving a message stored in the memory (Paragraphs: 0013, 0138 and fig.1: Chang discusses a method for transmitting and receiving content in an electronic device, including executing a message application, transmitting, if content to be transmitted), obtain information necessary to perform the specified function, using identification information 
Chang discloses the invention set forth above but does not specifically points out “on the display, receive a user input for transmitting an emoji, to which a specified function is set, to an external electronic device through the input interface; include the obtained information in the emoji such that the external electronic device performs the specified function through the emoji, display the emoji on the UI displayed on the display, and transmit the emoji to the external electronic device through the communication interface”
Block discloses on the display, receive a user input for transmitting an emoji, to which a specified function is set, to an external electronic device through the input interface (Paragraphs: 0010-0011 and 0022); include the obtained information in the emoji such that the external electronic device performs the specified function through the emoji, display the emoji on the UI displayed on the display, and transmit the emoji to the external electronic device through the communication interface (Paragraphs: 0009-0010: Block discusses receiving a first user input corresponding to manipulating of the emoji graphical object; and in response to receiving the first user, how a system changing a visual aspect of the emoji graphical object to generate a user-customized emoji graphical object).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Chang, and modify a system wherein on the display, receive a user input for transmitting an emoji, to which 
Considering claim 2, Chang discloses the electronic device of claim 1, wherein the processor is configured to: when receiving the user input, receive the identification information of the external electronic device through the communication interface (Paragraphs: 0068, 0071 and 0151: Chang discusses how a system performs identification and authentication for the electronic device within the communication network using the subscriber identification module (SIM) which includes unique identification information). 
Considering claim 3, Block discloses the electronic device of claim 1, wherein the user input includes a user input for selecting the emoji, the external electronic device receiving the emoji, and a function set to the emoji (Paragraphs: 0016-0017 and 0022: Block discusses receiving a user input corresponding to selection of the user-customized emoji graphical object for sharing; and displaying on the display a user interface for selecting a recipient device).   
Considering claim 4, Chang discloses the electronic device of claim 1, wherein the processor is configured to: transmit the identification information of the external electronic device to an external server through the communication interface; and receive the information necessary to perform the specified function from the external server (Paragraphs: 0071, 0151 and 0280).  

Considering claim 6, Block discloses the electronic device of claim 5, wherein the processor is configured to: when receiving the user input, receive the information about a state of the external electronic device through the communication interface (Paragraphs: 0010, 0106 and fig.1A, 112, fig.1B, 173).    
Considering claim 7, Block discloses the electronic device of claim 6, wherein the information about the state of the external electronic device includes at least one of hardware information and installed software information of the external electronic device (Paragraphs: 0107, 0154 and 0355), and wherein the processor is configured to: determine at least one of a transmission format, a transmission protocol, and a transmission channel (Paragraph: 0275: a wireless communication, for purposes of pairing, occurs over a peer-to-peer wireless communication protocol such as Bluetooth) based on the information about the state of the external electronic device, in a transmission method of the emoji (Paragraphs: 0106-0107: Block discusses how the sensor state, including information obtained from the device’s various sensors). 

Considering 9, Block discloses the electronic device of claim 8, wherein the authority includes restriction on at least one of a frequency, a period, and a region in which a function set to the emoji is capable of being executed (Paragraphs: 0106 and 0116). 
Considering claim 10, Block discloses the electronic device of claim 1, wherein the processor is configured to: change an emoji displayed on the display based on whether a function set to the emoji is capable of being performed by the external electronic device or is completely performed (Paragraphs: 0010, 0106 and 0172).  
Considering claim 11, Chang discloses the electronic device of claim 1, wherein the specified function is performed through a second application stored in the memory (Paragraphs: 0044, 0065 and fig.9A-C).  
Considering claim 12, Change discloses the electronic device of claim 1, wherein the external electronic device performs a specified operation and then the specified function is changed into a specified state (Paragraphs: 0059 and 0106: Change discusses how the I/O interface serve as an interface that can transfer a command or data received from the user or other external devices to the other components of the electronic device). 
3. Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170041272) in view of Block et al. (US 20160261675) and further in view of McElmurry et al. (US 10127544). 
Considering claim 13, Chang in view of Block fail to disclose claim 13. McElmurry however discloses the electronic device of claim 13, wherein the specified function is a payment  can provide a payment method element and authorization). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention and modify a system wherein the specified function is a payment function, wherein the processor is configured to: perform user authentication for determining whether an agency capable of granting payment authority is correct; when the user authentication is completed, transmit a request for obtaining information necessary to perform the payment function to a server providing a payment service through the communication interface; and receive the information necessary to perform the payment function through the communication interface, as taught by McElmurry, thus allowing to send payments to one another using easily and confidently payment mechanism, as discussed by McElmurry. 
Considering claim 14, McElmurry discloses the electronic device of claim 13, wherein the request includes identification information of the electronic device, the identification information of the external electronic device, payment information, user authentication information, and information about a person receiving the payment authority and payment authority information (Col.16 lines 10-32, Col.17 lines 4-10 and Col.18 lines 4-13: McElmurry .  
4. Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170041272) in view of Block et al. (US 20160261675) and further in view of Yoder et al. (US 20130300867).
Considering claim 15, Chang in view of Block fail to disclose claim 15. Yoder however discloses the electronic device of claim 15, wherein the specified function is a function of unlocking a door lock, and wherein the processor is configured to: transmit the identification information of the external electronic device to a server providing a service of unlocking the door lock through the communication interface; and receive information necessary to unlock the door lock through the communication interface (Claim.7: Yoder discusses how the user interface device is in communication with and controls locking and unlocking of the lock of a door; and how a system lock and unlock upon receipt of identifying information from the visitor via the input of the user interface device).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention and modify a system wherein the specified function is a function of unlocking a door lock, and wherein the processor is configured to: transmit the identification information of the external electronic device to a server providing a service of unlocking the door lock through the communication interface; and receive information necessary to unlock the door lock through the communication interface, as taught by Yoder, thus the user interface that responds an individual seeking assistance can be controlled by the system, as discussed by Yoder. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651         
        10/21/2021